In the coram nobis proceeding: Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz. : Whether the rights of appellant to due process under the Fourteenth Amendment of the Constitution of the United States were violated. Appellant claims that (1) the failure of the prosecutor to correct false testimony, known to him to be false, of the witness Tisi, violated and infringed said rights, and that (2) the failure of the prosecutor to reveal a true picture as to who was present and as to what occurred at the scene of the murder shortly before its commission constituted a knowing suppression of evidence. The Court of Appeals held that there was no denial of any constitutional right of appellant. [See 12 NY 2d 795.]